Appeal by defendant from a judgment of the Supreme Court, Westchester County, rendered November 5, 1973, convicting him, on his plea of guilty, of criminal possession of dangerous drugs in the fourth degree and sentencing him to five years probation. The appeal brings up for review an order of the same court, dated September 24, 1973, which, after a hearing, denied defendant’s motion to suppress physical evidence and his oral statements. Judgment and order reversed, on the law and the facts, and motion to suppress evidence and oral statements granted and indictment dismissed. The People failed to make out a prima facie case or to establish probable cause for the warrantless search and seizure on any theory of justification (People v. Colder, 43 A D 2d 724). Gulotta, P. J., Hopkins, Martuscello, Shapiro and Christ, JJ., concur.